DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 May 2022 has been entered. 
Response to Amendment
Receipt is acknowledged of an amendment filed 09 May 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-16 are pending.
Claims 1, 8, and 14 are currently amended. 
Specification and Drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 is of improper dependent form for failing to further limit the subject matter of claim 14.  Claim 16 sets forth “a plurality of staple receiving pockets”, while claim 14 sets forth “a second plurality of staple receiving pockets”.  As disclosed, this is the same element, and thus “a plurality of staple receiving pockets” of claim 16  fails to further limit the subject matter of claim 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Budhabhatti et al. (US Patent Publ. No. 2019/0076144) (which incorporates by reference Wenchell et al. (US Patent No. 8,418,904)) in view of Thompson et al. (US Patent No. 9,724,096) and Morgan et al. (EP 3,015,080).
With respect to claim 1, Budhabhatti et al. disclose a cartridge assembly 114 (fig. 7, [0043]) comprising a channel member (channel 116, fig. 7, [0044]) defining a cavity (the staple reload 120 is supported within the channel, [0044]), and a staple cartridge (staple reload 20a, fig. 2, [0032], [0044], [0045]) including a proximal portion and a distal portion (Annotated Figure A).  The proximal portion is proximal to the tip of the cartridge; and the distal portion is distal to the tip of the cartridge.  Budhabhatti et al. disclose the staple cartridge 20a includes a body 50 (fig. 2, [0033]) defining a knife slot 66 (fig. 2, [0034]), and a proximal portion of the staple cartridge including a first plurality of staple receiving pockets (staple receiving slots 62, fig. 2, [0033]) and including a plurality of staples (not shown, [0033]) and pushers (pushers 228, fig. 22, col. 14, line 45 of US Patent No. 8,418,904 to Wenchell et al., cited by Applicant and incorporated by reference in its entirety in the present application, [0043]), one staple received within each of the staple receiving pockets ([0033]) of the body, the pushers movable from a first position to a second position to eject the staples from within the first plurality of staple receiving pockets (Wenchell et al., col. 14, lines 44-56), and a distal portion of the staple cartridge being devoid of staples (fig. 2, [0033]), and in which the proximal portion and the distal portion are coextensive such that the knife slot 66 extends through the distal and proximal portions.  

    PNG
    media_image1.png
    594
    796
    media_image1.png
    Greyscale

Budhabhatti et al. fail to disclose the proximal portion including a body defining a first knife slot, and the distal portion including a body defining a second knife slot and a second plurality of staple receiving pockets, the second plurality of staple receiving pockets being devoid of staples, wherein the proximal portion is adapted to be selectively coupled to the distal portion such that the first and second knife slots are in axial alignment.  
Thompson et al. disclose a surgical stapling device comprising a cartridge assembly including a staple cartridge 460 (figs. 24A, 24B, 24C, col. 29, lines 42-44) including a plurality of bodies (magazines 462, fig. 24B, col. 29, lines 42-44), each body including a plurality of staple receiving pockets and staples (rows 464, staples 198, fig. 24A, col. 29, lines 44-46), in which the bodies are adapted to be coupled together and may be arranged distally and proximally, forming a plurality of knife slots (channel 468, fig. 24A, col. 29, line 46) in axial alignment.  Thompson et al. disclose that the bodies may be separated and selectively assembled (magazines configured to be selectively assembled, col. 5, lines 15-19; claim 21) to different configurations and arrangements depending on the surgeon, the procedure, and the patient (col. 29, lines 42-44, col. 30, lines 13-34).  
Morgan et al. disclose a surgical stapling device comprising a cartridge assembly including a staple cartridge, the staple cartridge including a body, a knife slot, a plurality of staple receiving pockets 460 and staples (fig. 5, [0029]), and distal most staple receiving pockets 460’ that are devoid of staples (fig. 5, [0030], fig. 13, [0045], [0046]).  Morgan et al. disclose that by providing the distal most staple receiving pockets devoid of staples, the possibility of double-stapling a particular region of tissue is reduced.   
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the cartridge assembly of Budhabhatti et al. to include the proximal portion including a body defining a first knife slot and the distal portion including a body defining a second knife slot and a second plurality of staple receiving pockets, and wherein the portions are adapted to be selectively coupled to each other such that the first and second knife slots are in axial alignment, to provide a cartridge capable of being configured to a desired arrangement, as taught by Thompson et al., especially since Budhabhatti et al. disclose that it is desirable to offer multiple staple arrangements (cartridges 20a, 20b, 20c), and as a mere matter of making separable that which is integral, which is considered a routine expedient requiring only ordinary skill in the art. MPEP 2144.04  V.C.
Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to further modify the surgical stapling device of Budhabhatti et al., modified by Thompson et al. above, to include a proximal portion having a first plurality of staple receiving pockets and including a plurality of staples and pushers, and a distal portion having a second plurality of staple receiving pockets being devoid of staples to reduce the possibility of double-stapling a particular region of tissue as taught by Morgan et al., especially since Budhabhatti et al. disclose that it is desirable to offer multiple staple arrangements (cartridges 20a, 20b, 20c), and as a mere rearrangement of parts that will not modify the operation of the device. MPEP 2144.04  VI.A.  
In this case, one of ordinary skill in the art would have recognized that a distal portion of a staple cartridge including staple pockets that are devoid of staples is a well-known mechanical device, and providing cartridge components that may be separated and selectively assembled into different configurations and arrangements is a common technique of providing  a desired arrangement of staples.  A skilled artisan would have recognized that the combination and substitution of elements of the Budhabhatti et al., Thompson et al. and Morgan et al. structures is based on the fact that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each ele-ment merely performs the same function as it does separately; and that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  That is, once combined and substituted, the staple cartridge arrangement would allow for the normal and predictable result of providing the advantage of allowing the cartridge components to be selectively assembled into a desired arrangement in which the distal staple pockets are devoid of staples, reducing the possibility of double-stapling a particular region of tissue.  The arrangement of the staple cartridge and the staples in the claims is no more than a combination and substitution of other old and well known arrangements of a staple cartridge and staple combination.  The features set forth in applicant’s claims are taught by the Budhabhatti et al. cartridge assembly as now modified by the teachings of Thompson et al. and Morgan et al., especially since the individual elements of the claims are known.
The rationale to support a conclusion that the claims would have been obvious is that all the claimed elements were known in the Budhabhatti et al., Thompson et al., and Morgan et al. references and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordi-nary skill in the art. KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). “[I]t can be important to iden-tify a reason that would have prompted a person of ordinary skill in the relevant field to combine the ele-ments in the way the claimed new invention does.” KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) at 1396. Furthermore, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. 
With respect to claim 2, Thompson et al. disclose that the body 462 of the proximal portion of the staple cartridge has a distal end that defines recesses 476 (fig. 24B, col. 29, line 61) and the body 462 of the distal portion of the staple cartridge has a proximal end that defines extensions (projections 472, fig. 24B, col. 29, line, 59), the extensions received within the recesses to couple the proximal portion of the staple cartridge to the distal portion of the staple cartridge (fig. 24B, col. 29, lines 62-66).
  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to further modify the surgical stapling device of Budhabhatti et al. to provide that that the body of the proximal portion of the staple cartridge has a distal end that defines recesses and the body of the distal portion of the staple cartridge has a proximal end that defines extensions, the extensions received within the recesses to couple the proximal portion of the staple cartridge to the distal portion of the staple cartridge, to provide a cartridge capable of being configured to a desired arrangement, as taught by Thompson et al., especially since Budhabhatti et al. disclose that it is desirable to offer multiple staple arrangements (cartridges 20a, 20b, 20c), and as a mere matter of making separable that which is integral, which is considered a routine expedient requiring only ordinary skill in the art. MPEP 2144.04  V.C.
With respect to claim 3, Budhabhatti et al. disclose the staple cartridge 20a includes a staple guard (side walls 52, fig. 2, [0033]), the staple guard defining a channel, the channel receiving the proximal and distal portions of the staple cartridge.   Budhabhatti et al. disclose that the side walls 52 are spaced ([0033], fig. 2) and that the upper surface 54, the knife slot 66, and staple receiving pockets 62 are positioned between the spaced side walls (fig. 2), and therefore the side walls are considered to define a channel, the channel receiving the proximal and distal portions of the staple cartridge. 
With respect to claim 4, Thompson et al. disclose the plurality of bodies (magazines 462, fig. 24B, col. 29, lines 42-44) are adapted to be coupled together, and that the bodies may be separated and assembled to different configurations and arrangements depending on the surgeon, the procedure, and the patient (col. 29, lines 42-44, col. 30, lines 13-34).  Since the bodies of the proximal portion are coupled together in the staple cartridge for and during use of the stapling device, the bodies of the proximal portion of the staple cartridge are considered to be fixedly secured within the channel of the staple guard. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to further modify the surgical stapling device of Budhabhatti et al. to include the proximal portion of the staple cartridge fixedly secured within the channel of the staple guard, to provide a cartridge capable of being configured to a desired arrangement, as taught by Thompson et al., especially since Budhabhatti et al. disclose that it is desirable to offer multiple staple arrangements (cartridges 20a, 20b, 20c), and as a mere matter of making separable that which is integral, which is considered a routine expedient requiring only ordinary skill in the art. MPEP 2144.04  V.C.
 With respect to claim 5, Thompson et al. disclose the plurality of bodies (magazines 462, fig. 24B, col. 29, lines 42-44) are adapted to be coupled together, and that the bodies may be separated and assembled to different configurations and arrangements depending on the surgeon, the procedure, and the patient (col. 29, lines 42-44, col. 30, lines 13-34).  Since the bodies of the distal portion are received in the staple cartridge for and during use of the stapling device, and are removed from the staple cartridge for arrangement, the bodies of the distal portion of the staple cartridge are considered to be removably received within the channel of the staple guard. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to further modify the surgical stapling device of Budhabhatti et al. to include the distal portion of the staple cartridge removably received within the channel of the staple guard, to provide a cartridge capable of being configured to a desired arrangement, as taught by Thompson et al., especially since Budhabhatti et al. disclose that it is desirable to offer multiple staple arrangements (cartridges 20a, 20b, 20c), and as a mere matter of making separable that which is integral, which is considered a routine expedient requiring only ordinary skill in the art. MPEP 2144.04  V.C.
With respect to claim 6, Budhabhatti et al. disclose that the distal portion of the staple cartridge is devoid of staples.  Thompson et al. disclose that the bodies 462 of the staple cartridge define a plurality of staple receiving pockets.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to further modify the surgical stapling device of Budhabhatti et al. to include the distal portion of the staple cartridge defining a plurality of staple receiving pockets, to provide a cartridge capable of being configured to a desired arrangement, as taught by Thompson et al., especially since Budhabhatti et al. disclose that it is desirable to offer multiple staple arrangements (cartridges 20a, 20b, 20c), and as a mere matter of making separable that which is integral, which is considered a routine expedient requiring only ordinary skill in the art. MPEP 2144.04  V.C.
With respect to claim 7, Budhabhatti et al. disclose the cartridge assembly includes an actuation sled (actuation sled 234, fig. 22, col. 14, line 51 of US Patent No. 8,418,904 to Wenchell et al., cited by Applicant and incorporated by reference in its entirety in the present application, [0043]).
With respect to claim 8, Budhabhatti et al. disclose a surgical stapling device 100 (fig. 6, [0042]) comprising an elongate body 104 (fig. 6, [0042]) having a proximal portion and a distal portion, a tool assembly 106 (fig. 6, [0042]) supported on the distal portion of the elongate body 104, the tool assembly including an anvil (anvil assembly 112, fig. 7, [0043]) and a cartridge assembly 114 (fig. 7, [0043]) coupled to the anvil 112 such that the tool assembly is movable between open and clamped positions ([0043]), the cartridge assembly including a staple cartridge (staple reload 20a, fig. 2, [0032], [0044], [0045]) including a proximal portion and a distal portion.  Budhabhatti et al. disclose the staple cartridge 20a includes a body 50 (fig. 2, [0033]) defining a knife slot 66 (fig. 2, [0034]), and a distal portion of the staple cartridge including a first plurality of staple receiving pockets (staple receiving slots 62, fig. 2, [0033]) and including a plurality of staples (not shown, [0033]) and pushers (pushers 228, fig. 22, col. 14, line 45 of US Patent No. 8,418,904 to Wenchell et al., cited by Applicant and incorporated by reference in its entirety in the present application, [0043]), one staple received within each of the staple receiving pockets ([0033]) of the body, the pushers movable from a first position to a second position to eject the staples from within the first plurality of staple receiving pockets (Wenchell et al., col. 14, lines 44-56), and a proximal portion of the staple cartridge being devoid of staples (fig. 2, [0033]), and in which the proximal portion and the distal portion are coextensive such that the knife slot 66 extends through the distal and proximal portions.  
Budhabhatti et al. fail to disclose the staple cartridge comprising a proximal portion including a body defining a first knife slot and a first plurality of staple receiving pockets and including a plurality of staples and pushers, and a distal portion including a body defining a second knife slot and a second plurality of staple receiving pockets, the second plurality of staple receiving pockets being devoid of staples, and wherein the proximal portion is adapted to be selectively coupled to the distal portion such that the first and second knife slots are in axial alignment.  
Thompson et al. disclose a surgical stapling device comprising a cartridge assembly including a staple cartridge 460 (figs. 24A, 24B, 24C, col. 29, lines 42-44) including a plurality of bodies (magazines 462, fig. 24B, col. 29, lines 42-44), each body including a plurality of staple receiving pockets and staples (rows 464, staples 198, fig. 24A, col. 29, lines 44-46), in which the bodies are adapted to be coupled together and may be arranged distally and proximally, forming a plurality of knife slots (channel 468, fig. 24A, col. 29, line 46) in axial alignment.  Thompson et al. disclose that the bodies may be separated and selectively assembled (magazines configured to be selectively assembled, col. 5, lines 15-19; claim 21)  to different configurations and arrangements depending on the surgeon, the procedure, and the patient (col. 29, lines 42-44, col. 30, lines 13-34).  
Morgan et al. disclose a surgical stapling device comprising a cartridge assembly including a staple cartridge, the staple cartridge including a body, a knife slot, a plurality of staple receiving pockets 460 and staples (fig. 5, [0029]), and distal most staple receiving pockets 460’ that are devoid of staples (fig. 5, [0030], fig. 13, [0045], [0046]).  Morgan et al. disclose that by providing the distal most staple receiving pockets devoid of staples, the possibility of double-stapling a particular region of tissue is reduced.   
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical stapling device of Budhabhatti et al. to include a portion including a body defining a first knife slot and a portion including a body defining a second knife slot and a second plurality of staple receiving pockets, and wherein the portions are adapted to be selectively coupled to each other such that the first and second knife slots are in axial alignment, to provide a cartridge capable of being configured to a desired arrangement, as taught by Thompson et al., especially since Budhabhatti et al. disclose that it is desirable to offer multiple staple arrangements (cartridges 20a, 20b, 20c), and as a mere matter of making separable that which is integral, which is considered a routine expedient requiring only ordinary skill in the art. MPEP 2144.04  V.C.
Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to further modify the surgical stapling device of Budhabhatti et al., as modified by Thompson et al. above, to include a proximal portion having a first plurality of staple receiving pockets and including a plurality of staples and pushers, and a distal portion having a second plurality of staple receiving pockets, the second plurality of staple receiving pockets being devoid of staples to reduce the possibility of double-stapling a particular region of tissue as taught by Morgan et al., especially since Budhabhatti et al. disclose that it is desirable to offer multiple staple arrangements (cartridges 20a, 20b, 20c), and as a mere rearrangement of parts that will not modify the operation of the device. MPEP 2144.04  VI.A.  
In this case, one of ordinary skill in the art would have recognized that a distal portion of a staple cartridge including staple pockets that are devoid of staples is a well-known mechanical device, and providing cartridge components that may be separated and selectively assembled into different configurations and arrangements is a common technique of providing  a desired arrangement of staples.  A skilled artisan would have recognized that the combination and substitution of elements of the Budhabhatti et al., Thompson et al. and Morgan et al. structures is based on the fact that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each ele-ment merely performs the same function as it does separately; and that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  That is, once combined and substituted, the staple cartridge arrangement would allow for the normal and predictable result of providing the advantage of allowing the cartridge components to be selectively assembled into a desired arrangement in which the distal staple pockets are devoid of staples, reducing the possibility of double-stapling a particular region of tissue.  The arrangement of the staple cartridge and the staples in the claims is no more than a combination and substitution of other old and well known arrangements of a staple cartridge and staple combination.  The features set forth in applicant’s claims are taught by the Budhabhatti et al. surgical stapling device and kit as now modified by the teachings of Thompson et al. and Morgan et al., especially since the individual elements of the claims are known.
The rationale to support a conclusion that the claims would have been obvious is that all the claimed elements were known in the Budhabhatti et al., Thompson et al., and Morgan et al. references and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordi-nary skill in the art. KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). “[I]t can be important to iden-tify a reason that would have prompted a person of ordinary skill in the relevant field to combine the ele-ments in the way the claimed new invention does.” KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) at 1396. Furthermore, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. 
With respect to claim 9, Thompson et al. disclose that the body 462 of the proximal portion of the staple cartridge has a distal end that defines recesses 476 (fig. 24B, col. 29, line 61) and the body 462 of the distal portion of the staple cartridge has a proximal end that defines extensions (projections 472, fig. 24B, col. 29, line, 59), the extensions received within the recesses to couple the proximal portion of the staple cartridge to the distal portion of the staple cartridge (fig. 24B, col. 29, lines 62-66).
  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to further modify the surgical stapling device of Budhabhatti et al. to provide that that the body of the proximal portion of the staple cartridge has a distal end that defines recesses and the body of the distal portion of the staple cartridge has a proximal end that defines extensions, the extensions received within the recesses to couple the proximal portion of the staple cartridge to the distal portion of the staple cartridge, to provide a cartridge capable of being configured to a desired arrangement, as taught by Thompson et al., especially since Budhabhatti et al. disclose that it is desirable to offer multiple staple arrangements (cartridges 20a, 20b, 20c), and as a mere matter of making separable that which is integral, which is considered a routine expedient requiring only ordinary skill in the art. MPEP 2144.04  V.C.
With respect to claim 10, Budhabhatti et al. disclose the staple cartridge 20a includes a staple guard (side walls 52, fig. 2, [0033]), the staple guard defining a channel, the channel receiving the proximal and distal portions of the staple cartridge.   Budhabhatti et al. disclose that the side walls 52 are spaced ([0033], fig. 2) and that the upper surface 54, the knife slot 66, and staple receiving pockets 62 are positioned between the spaced side walls (fig. 2), and therefore the side walls are considered to define a channel, the channel receiving the proximal and distal portions of the staple cartridge. 
With respect to claim 11, Thompson et al. disclose the plurality of bodies (magazines 462, fig. 24B, col. 29, lines 42-44) are adapted to be coupled together, and that the bodies may be separated and assembled to different configurations and arrangements depending on the surgeon, the procedure, and the patient (col. 29, lines 42-44, col. 30, lines 13-34).  Since the bodies of the proximal portion are coupled together in the staple cartridge for and during use of the stapling device, the bodies of the proximal portion of the staple cartridge are considered to be fixedly secured within the channel of the staple guard. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to further modify the surgical stapling device of Budhabhatti et al. to include the proximal portion of the staple cartridge fixedly secured within the channel of the staple guard, to provide a cartridge capable of being configured to a desired arrangement, as taught by Thompson et al., especially since Budhabhatti et al. disclose that it is desirable to offer multiple staple arrangements (cartridges 20a, 20b, 20c), and as a mere matter of making separable that which is integral, which is considered a routine expedient requiring only ordinary skill in the art. MPEP 2144.04  V.C.
 With respect to claim 12, Thompson et al. disclose the plurality of bodies (magazines 462, fig. 24B, col. 29, lines 42-44) are adapted to be coupled together, and that the bodies may be separated and assembled to different configurations and arrangements depending on the surgeon, the procedure, and the patient (col. 29, lines 42-44, col. 30, lines 13-34).  Since the bodies of the distal portion are received in the staple cartridge for and during use of the stapling device, and are removed from the staple cartridge for arrangement, the bodies of the distal portion of the staple cartridge are considered to be removably received within the channel of the staple guard. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to further modify the surgical stapling device of Budhabhatti et al. to include the distal portion of the staple cartridge removably received within the channel of the staple guard, to provide a cartridge capable of being configured to a desired arrangement, as taught by Thompson et al., especially since Budhabhatti et al. disclose that it is desirable to offer multiple staple arrangements (cartridges 20a, 20b, 20c), and as a mere matter of making separable that which is integral, which is considered a routine expedient requiring only ordinary skill in the art. MPEP 2144.04  V.C.
  With respect to claim 13, Morgan et al. disclose that the distal portion of the staple cartridge defines a plurality of staple receiving pockets.  Morgan et al. disclose the distal most staple receiving pockets 460’ are devoid of staples (fig. 5, [0030], fig. 13, [0045], [0046]).  Morgan et al. disclose that by providing the distal most staple receiving pockets devoid of staples, the possibility of double-stapling a particular region of tissue is reduced.   
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to further modify the surgical stapling device of Budhabhatti et al. to include a distal portion of the staple cartridge defining a plurality of staple receiving pockets that are devoid of staples to reduce the possibility of double-stapling a particular region of tissue as taught by Morgan et al., especially since Budhabhatti et al. disclose that it is desirable to offer multiple staple arrangements (cartridges 20a, 20b, 20c), and as a mere rearrangement of parts that will not modify the operation of the device. MPEP 2144.04  VI.A.  
With respect to claim 14, Budhabhatti et al. disclose a kit (fig. 1, [0040]) comprising a staple guard defining a channel 30 (fig. 1, [0029]) having a proximal portion and a distal portion, a staple cartridge 20c (fig. 1, [0032]) including a body 50 (fig. 2, [0033]) defining a knife slot 66 (fig. 2, [0034]), and a plurality of staple receiving pockets (staple receiving slots 62, fig. 2, [0033]) and including a plurality of staples (not shown, [0033]) and pushers (pushers 228, fig. 22, col. 14, line 45 of US Patent No. 8,418,904 to Wenchell et al., cited by Applicant and incorporated by reference in its entirety in the present application, [0043]), one staple received within each of the staple receiving pockets ([0033]) of the body, the pushers movable from a first position to a second position to eject the staples from within the first plurality of staple receiving pockets (Wenchell et al., col. 14, lines 44-56), and a staple cartridge 20a including a body 50 defining a knife slot 66, and a distal portion of the staple cartridge including a first plurality of staple receiving pockets 62 and including a plurality of staples and pushers, one staple received within each of the staple receiving pockets of the body, and a proximal portion of the staple cartridge being devoid of staples (fig. 2, [0033]), and in which the proximal portion and the distal portion are coextensive such that the knife slot 66 extends through the distal and proximal portions.  
Budhabhatti et al. fail to disclose the staple cartridge comprising a proximal portion including a body defining a first knife slot and a first plurality of staple receiving pockets and including a plurality of staples and pushers, a first distal portion including a body defining a knife slot and a plurality of staple receiving pockets including staples and pushers, and a second distal portion defining a central knife slot and a second plurality of staple receiving pockets, the second plurality of staple receiving pockets being devoid of staples, wherein the first and second distal portions of the staple cartridge are adapted to be selectively coupled to the proximal portion of the staple cartridge.  
Thompson et al. disclose a surgical stapling device comprising a cartridge assembly including a staple cartridge 460 (figs. 24A, 24B, 24C, col. 29, lines 42-44) including a plurality of bodies (magazines 462, fig. 24B, col. 29, lines 42-44), each body including a plurality of staple receiving pockets and staples (rows 464, staples 198, fig. 24A, col. 29, lines 44-46), in which the bodies are adapted to be coupled together and may be arranged distally and proximally, forming a plurality of knife slots (channel 468, fig. 24A, col. 29, line 46) in axial alignment.  Thompson et al. disclose that the bodies may be separated and selectively assembled (magazines configured to be selectively assembled, col. 5, lines 15-19; claim 21) to different configurations and arrangements depending on the surgeon, the procedure, and the patient (col. 29, lines 42-44, col. 30, lines 13-34).  
Morgan et al. disclose a surgical stapling device comprising a cartridge assembly including a staple cartridge, the staple cartridge including a body, a knife slot, a plurality of staple receiving pockets 460 and staples (fig. 5, [0029]), and distal most staple receiving pockets 460’ that are devoid of staples (fig. 5, [0030], fig. 13, [0045], [0046]).  Morgan et al. disclose that by providing the distal most staple receiving pockets devoid of staples, the possibility of double-stapling a particular region of tissue is reduced.   
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the kit of Budhabhatti et al. to include a proximal portion including a body defining a first knife slot and a first plurality of staple receiving pockets and including a plurality of staples and pushers, a first distal portion including a body defining a knife slot and a plurality of staple receiving pockets including staples and pushers, and a second distal portion defining a central knife slot and a second plurality of staple receiving pockets, the second plurality of staple receiving pockets being devoid of staples, wherein the first and second distal portions of the staple cartridge are adapted to be selectively coupled to the proximal portion of the staple cartridge, to provide cartridges capable of being configured to a desired arrangement, as taught by Thompson et al. and Morgan et al., especially since Budhabhatti et al. disclose that it is desirable to offer multiple staple arrangements (cartridges 20a, 20b, 20c), and as a mere matter of making separable that which is integral, which is considered a routine expedient requiring only ordinary skill in the art. MPEP 2144.04  V.C., and as a mere rearrangement of parts that will not modify the operation of the device. MPEP 2144.04  VI.A.  
In this case, one of ordinary skill in the art would have recognized that a distal portion of a staple cartridge including staple pockets that are devoid of staples is a well-known mechanical device, and providing cartridge components that may be separated and selectively assembled into different configurations and arrangements is a common technique of providing a desired arrangement of staples.  A skilled artisan would have recognized that the combination and substitution of elements of the Budhabhatti et al., Thompson et al. and Morgan et al. structures is based on the fact that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each ele-ment merely performs the same function as it does separately; and that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  That is, once combined and substituted, the staple cartridge arrangement would allow for the normal and predictable result of providing the advantage of allowing the cartridge components to be selectively assembled into a desired arrangement in which the distal staple pockets are devoid of staples, reducing the possibility of double-stapling a particular region of tissue.  The arrangement of the staple cartridge and the staples in the claims is no more than a combination and substitution of other old and well known arrangements of a staple cartridge and staple combination.  The features set forth in applicant’s claims are taught by the Budhabhatti et al. surgical stapling device and kit as now modified by the teachings of Thompson et al. and Morgan et al., especially since the individual elements of the claims are known.
The rationale to support a conclusion that the claims would have been obvious is that all the claimed elements were known in the Budhabhatti et al., Thompson et al., and Morgan et al. references and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordi-nary skill in the art. KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). “[I]t can be important to iden-tify a reason that would have prompted a person of ordinary skill in the relevant field to combine the ele-ments in the way the claimed new invention does.” KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007) at 1396. Furthermore, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. 
 With respect to claim 15, Thompson et al. disclose that the body 462 of the proximal portion of the staple cartridge has a distal end that defines recesses 476 (fig. 24B, col. 29, line 61) and the body 462 of the distal portion of the staple cartridge has a proximal end that defines extensions (projections 472, fig. 24B, col. 29, line, 59), the extensions received within the recesses to couple the proximal portion of the staple cartridge to the distal portion of the staple cartridge (fig. 24B, col. 29, lines 62-66).
  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to further modify the kit of Budhabhatti et al. to provide that that body of the proximal portion of the staple cartridge has a distal end that defines recesses and the first and second distal portions of the body of the staple cartridge each have a proximal end that defines extensions, the extensions of one of the first or second distal portions adapted to be received within the recesses of the proximal portion of the staple cartridge to couple the proximal portion of the body of the staple cartridge to one of the first or second distal portions of the staple cartridge, to provide a cartridge capable of being configured to a desired arrangement, as taught by Thompson et al., especially since Budhabhatti et al. disclose that it is desirable to offer multiple staple arrangements (cartridges 20a, 20b, 20c), and as a mere matter of making separable that which is integral, which is considered a routine expedient requiring only ordinary skill in the art. MPEP 2144.04  V.C.
With respect to claim 16, Morgan et al. disclose that the distal portion of the staple cartridge defines a plurality of staple receiving pockets.  Morgan et al. disclose the distal most staple receiving pockets 460’ are devoid of staples (fig. 5, [0030], fig. 13, [0045], [0046]).  Morgan et al. disclose that by providing the distal most staple receiving pockets devoid of staples, the possibility of double-stapling a particular region of tissue is reduced.   
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to further modify the kit of Budhabhatti et al. to include a distal portion of the staple cartridge defining a plurality of staple receiving pockets that are devoid of staples to reduce the possibility of double-stapling a particular region of tissue as taught by Morgan et al., especially since Budhabhatti et al. disclose that it is desirable to offer multiple staple arrangements (cartridges 20a, 20b, 20c), and as a mere rearrangement of parts that will not modify the operation of the device. MPEP 2144.04  VI.A.  
Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot because of the new ground of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yigit et al. (US Pat. Publ. No. 2016/0270783) disclose staple pockets devoid of staples ([0110]).
Marczyk et al. (US Pat. Publ. No. 2016/0345973) disclose a staple cartridge including coupled bodies (fig. 3).
Kostrzewski et al. (US Pat. Publ. No. 2014/0103092) disclose a staple cartridge including coupled bodies (fig. 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        1 July 2022